PER CURIAM.
Andria Michelle Kerchner, a criminal defendant charged with the capital offense of first-degree felony murder of a law enforcement officer, petitions this court to issue a writ of habeas corpus ordering her immediate release. She argues the trial court erred when it granted the State’s motion for pretrial detention and simultaneously denied her motion to set reasonable bond. Unfortunately, we cannot properly act on the petition. Because Kerchner has failed to supply this court with an adequate record, we are unable to review the correctness of the trial court’s ruling. See G.L. v. State, 917 So.2d 342 (Fla. 5th DCA 2005). Accordingly, we deny the petition without prejudice to her right to refile with an adequate record.
PETITION DENIED.
GRIFFIN, PALMER and BERGER, JJ., concur.